Order entered February 24, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00811-CR
                              No. 05-20-00812-CR

                    JORGE GARCIA OLGUIN, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
               Trial Court Cause No. 416-82189-2020 Cts. 1 & 2

                                    ORDER

      Before the Court are appellant’s February 22, 2021 motions for extension of

time to file his brief in these appeals. We GRANT the motions and ORDER

appellant’s brief due by March 22, 2021.

                                            /s/   DENNISE GARCIA
                                                  JUSTICE